Citation Nr: 0809545	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-00 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder, including arthritis.

2.  Entitlement to service connection for a back disorder, 
including arthritis.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In February 2008, to support his claim, the veteran testified 
at a hearing before the undersigned Veterans Law Judge (VLJ) 
at the Board's offices in Washington, DC (Central Office 
hearing).  During the hearing, his representative raised an 
additional claim for service connection for "systemic" 
arthritis throughout the body, that is, in joints even aside 
from the low back (e.g., the hands).  Since, however, 
this additional claim has not been adjudicated by the RO, 
much less denied and timely appealed to the Board, it is 
referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  In a November 1998 decision, the RO denied the veteran's 
original claim for service connection for a back condition - 
inclusive of arthritis, and informed him of that decision in 
December 1998.  The RO concluded that, although there were 
records of treatment in service for back problems, no 
permanent residual or chronic disability resulted from those 
injuries.  The RO also indicated there was no evidence of a 
diagnosis of or treatment for arthritis in service.  The 
veteran did not appeal that earlier decision.



2.  There is additional evidence since that November 1998 
decision, however, especially a June 2005 statement from 
S.P.C., a VA physician, indicating the back injuries the 
veteran sustained in service are as likely as not to have 
caused his current degenerative joint disease and disc 
degeneration in his lumbar spine.

3.  This additional evidence is not cumulative or redundant 
of the evidence already on file and relates to an 
unestablished fact necessary to substantiate this claim.

4.  Two VA compensation examiners have refuted this 
physician's opinion, concluding instead that the veteran's 
back injuries and exposure to the cold in service are 
unlikely to be the cause of his current low back arthritis 
and any associated disability.  Rather, these examiners cite 
several intercurrent low back injuries since service as the 
most likely cause of his current low back disorder, 
especially the low back trauma he sustained in two motor 
vehicle accidents and a work-related accident.

5.  The veteran's service medical records make no reference 
to any knee injury in service and his VA outpatient records 
provide no evidence of a current right or left knee 
disability.


CONCLUSIONS OF LAW

1.  The RO's November 1998 decision denying the claim for 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  New and material evidence has been submitted, therefore, 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The veteran's back condition was not incurred in or 
aggravated by service and may not be presumed to have been.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The veteran does not have a bilateral knee disorder as a 
result of disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in May 2004:  (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with these requirements in Dingess when it sent the 
veteran a Dingess insert letter in October 2007 discussing 
the downstream disability rating and effective date elements 
of his claims. 



The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

After providing this additional - albeit necessary, VCAA 
Dingess notice in October 2007, there was no reason for the 
RO to go back and readjudicate the claims, such as in an 
SSOC, because the veteran did not submit any additional 
evidence (other than his February 2008 hearing testimony 
before the Board) in response to this notice.  Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 172 (2007) (where after VA 
provides a content-compliant VCAA notice on all requisite 
notice elements, albeit in an untimely manner, and a claimant 
subsequently informs VA there is no further evidence to 
submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

Specifically with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a back condition, the Board finds that 
the RO's May 2004 VCAA letter complies with the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), wherein the Court 
held that, in addition to notifying the veteran of evidence 
and information necessary to prove his underlying claim for 
service connection, he must also be notified of the evidence 
and information necessary to reopen his claim on the basis of 
new and material evidence.  That is to say, VA must apprise 
him of the evidence necessary to substantiate the element or 
elements of the claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

It is clearly apparent from the arguments the veteran and his 
representative made during the February 2008 hearing that 
they are well aware of the type of evidence needed both to 
reopen the claim concerning the back condition, and to grant 
the underlying service connection for both the back and 
bilateral knee conditions.  They discussed why they believe 
these disorders are attributable to the veteran's military 
service, and not to other unrelated factors.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained 
all pertinent medical records identified by the veteran and 
his representative.  In addition, VA furnished him 
compensation examinations to determine the etiology of his 
back condition.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.



Since the veteran has failed to establish he currently has a 
bilateral knee disability, VA is not required under McLendon 
to schedule him for a VA examination to determine the 
etiology of a condition that, for all intents and purposes, 
does not even exist.

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for a Back Condition, 
Inclusive of Arthritis

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The appellant filed his petition to 
reopen after this date, in April 2004, so the Board will 
apply these revised provisions, including the new definition 
of what constitutes new and material evidence. 



Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

New and Material Evidence

When the claim for service connection for a back condition, 
including arthritis, was first considered by the RO in 
November 1998, the record consisted of the veteran's service 
medical records.  He had failed to report for a VA 
compensation examination in November 1998.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  
This regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without 'good cause,' fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  So the RO denied the claim based on the 
evidence of record, as there was no diagnosis of or treatment 
for arthritis in service or during the one-year presumptive 
period after discharge.

In April 2004 the veteran filed a petition to reopen his 
claim for service connection for a back condition, including 
arthritis, contending that his complaints of and treatment 
for several back problems in service show evidence of a 
chronic and permanent condition.  In the November 2004 
decision at issue in this appeal, the RO granted his petition 
to reopen this claim but continued to deny the claim on the 
underlying merits.  This appeal ensued.

In June 2005, the veteran submitted a favorable nexus opinion 
from one of his VA physicians, S.P.C.  S.P.C. reviewed the 
veteran's service medical records and noted treatment for 
back problems on multiple occasions.  This doctor opined that 
based on the veteran's history, service medical records, 
present examination and treatment for his back, his 
degenerative disc disease of the lumbosacral spine is the 
result of back problems/injuries sustained during military 
service.  Therefore, concluded S.P.C., his opinion was that 
the veteran's service problems/injuries have as likely as not 
to have caused his current disc degeneration in the lumbar 
spine.

This evidence is both new and material because it addresses 
the essential basis of the RO's prior November 1998 denial - 
namely, the issue of whether the veteran has a current 
diagnosis for his back that is attributable to his military 
service.  Dr. S.P.C.'s June 2005 opinion suggests there is 
indeed this correlation.  The veteran's service connection 
claim for a back condition is therefore reopened.  38 C.F.R. 
§ 3.156(a).  See also Hickson v. West, 11 Vet. App. 374, 378 
(1998), Spalding v. Brown, 10 Vet. App. 6, 11 (1996), 
and Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the November 2004 rating 
decision reopened the claim and considered it on the 
underlying merits; and the veteran's arguments throughout 
this appeal have been on the merits.  So there is no 
prejudice in conducting a de novo review of his claim.


Whether the Veteran is Entitled to Service Connection for a 
Back Condition

The veteran claims that his back condition is due to the 
injuries he sustained while in the military.  In testifying 
during his February 2008 hearing before the Board, he claimed 
that he injured his lower back during service lifting ammo 
shells, noting that his military occupational specialty (MOS) 
was ammunitions chief.  In addition, he contended that his 
back condition is due to severe cold (frostbite) while 
stationed at Fort Carson, Colorado.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records note numerous 
complaints of and treatment for back problems.  In a February 
1973 service medical record, he complained that his back hurt 
and that he had continued paravertebral area pain and low 
back thoracic pain after a fall in a fight four weeks 
earlier.  During a referral orthopedic consultation later 
that month, he had full range of motion.  X-rays found no 
evidence of fracture or deformity.  The evaluating physician 
therefore determined the veteran "[did] not have an 
orthopedic problem."  In May 1973 he reported generalized 
back pain and went to the physical therapy clinic with no 
results.  He also reported that he had fallen off a truck and 
hurt his back, which he said was treated with heat and 
fiorinal.  In February and March 1974 he reported backaches, 
back pain and lower back pain.  

The veteran's military separation examination in December 
1974 noted that his spine and other musculoskeletal were 
within normal limits.  Indeed, in a report of medical history 
dated that same month, he checked the box "No" for 
recurrent back pain.

As already alluded to, to determine the etiology of his 
claimed disability - and, more specifically, whether it is 
somehow attributable to his military service, VA had the 
veteran undergo two compensation examinations in October 2004 
and September 2006.  When examined in October 2004, he 
reported constant joint pain for the past 20 years.  
Objective findings of the cervical spine showed no palpable 
tenderness and no muscle spasm.  Range of motion testing 
found painless forward flexion of 30 degrees, backward 
extension of 10 degrees, lateral flexion of 30 degrees and 
rotation of 35 degrees.  Repetitive testing found no evidence 
of spasm, pain, increased weakness or fatigability.  

Examination of the lumbosacral spine indicated tenderness to 
palpation of the S1 joints, bilaterally, without radiation or 
spasm.  Range of motion testing found 90 degrees of forward 
flexion with pain and effort throughout, extension of 
10 degrees with marked discomfort throughout, 20 degrees of 
lateral flexion, 30 degrees of rotation with less discomfort.  
Repetitive testing found mild paraverterbral spasm of the 
lower back, increased pain and fatigability, but no evidence 
of weakness or incoordination.  

The examiner reviewed a CT scan from September 2002, which 
showed some hypertrophy or mild degenerative arthritis from 
L4-S1 and a mild disc bulge at 
L4-L5.  

The examiner diagnosed chronic lumbosacral strain with 
degenerative arthritis of the lumbosacral spine.  However, he 
also indicated there is no indication of any injury in 
service which could have led to traumatic arthritis.  
Consequently, he concluded that it is unlikely the veteran's 
current spine arthritis is due to a cold injury in service as 
severe frostbite can result in arthritis of the extremities 
(fingers, toes) but not large joints.

At the more recent VA compensation examination in September 
2006, the veteran complained of constant, sharp pain 
throughout his lower back.  Objective findings noted he had 
an antalgic posture and gait.  Examination of the cervical 
spine showed no palpable tenderness or muscle spasm, but he 
did have diminished active and passive range of motion.  
Range of motion testing exhibited forward flexion of 30 
degrees, extension of 20 degrees, right and left lateral 
flexion of 30 degrees, right and left lateral rotation of 70 
degrees.  

Examination of the lumbar spine revealed some extreme 
tenderness over the S1 joints, bilaterally, but there was no 
evidence of muscle spasm.  Range of motion testing exhibited 
forward flexion of 50 degrees, extension of 10 degrees, right 
and left lateral flexion of 20 degrees and right and left 
lateral rotation of 20 degrees.  A sensory examination 
indicated that his reflexes and muscle strength were all 
within normal limits.  X-rays in August 2006 had revealed the 
lumbar vertebrae were normally aligned and mineralized, but 
that there are some minute marginal osteophytes at L3, L4, 
and L5 along the superior and anterior margins.  The oblique 
views detected no abnormality.  The radiologist concluded the 
veteran had mild degenerative changes with no significant 
bone/joint abnormality detected in his lumbosacral spine.  A 
September 2002 CT scan of the lumbar spine had found early 
stages of mild degenerative disc disease and disc bulging.

This examiner diagnosed chronic lumbosacral strain with mild 
degenerative arthritis of the lumbar spine with moderate loss 
of range of motion.  He further indicated that a review of 
the veteran's service medical records showed generalized 
back pain, but with no suggestion of an injury that could 
lead to traumatic arthritis.  Indeed, this doctor noted that 
since the veteran had been involved in several accidents 
since service - including a motor vehicle accident (two in 
fact), it is less likely than not his current back condition 
is a result of his military service.



As also already noted, in June 2005, the veteran submitted a 
favorable nexus opinion from one of his VA physicians, S.P.C.  
This doctor reviewed the veteran's service medical records 
and noted treatment for back problems on multiple occasions.  
This doctor opined that, based on the veteran's history, 
service medical records, present examination and treatment 
for his back, his degenerative disc disease of the 
lumbosacral spine is the result of back problems/injuries 
sustained during his military service.  Therefore, concluded 
S.P.C., his opinion was that the veteran's service 
problems/injuries have as likely as not to have caused his 
current disc degeneration in the lumbar spine.

So, in total, there are two unfavorable opinions from VA 
compensation examiners versus the one favorable opinion of 
the veteran's VA physician.  The determination as to whether 
the requirements for service connection are met is based on 
an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. § 
7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied.  
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If, as here, the Board determines the preponderance of the 
evidence is against the claim (for the reasons and bases that 
will be explained), the Board has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is inapplicable.  Ortiz, 274 F.3d at 1365.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.



Here, there is no disputing the veteran complained several 
times about his back while in the military, as this is 
repeatedly reflected in his service medical records.  There 
is, however, some question as to whether he was still having 
problems with his back when discharged from service as even 
he did not have any relevant complaints when examined for 
separation, and there was no objective clinical evidence of a 
back disorder either.  It is not enough merely to have had 
complaints concerning his back while in the military, even as 
here on more than one occasion, unless there also is evidence 
of chronic (meaning permanent) residual disability.

Continuity of symptomatology after service is required where 
the condition noted in service is not chronic or this is 
legitimately questionable.  38 C.F.R. § 3.303(b).  Evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

There is no objective clinical indication of arthritis either 
during service or even within the one-year presumptive period 
after the veteran's military service ended.  So he is not 
entitled to application of the presumptive provisions for 
this condition.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 U.S.C.A. 
§§ 3.307, 3.309.

The veteran is competent, however, to state that he has 
experienced pain and other symptoms referable to his back 
since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  Still, though, the point that 
makes the VA compensation examiner's opinions more probative 
than the treating VA physician's to the contrary is not so 
much whether the veteran had relevant complaints and received 
pertinent treatment while in service, or even that he perhaps 
has experienced pain in his back also since service, rather, 
it is that the treating VA physician's opinion only presumes 
the veteran had several back injuries while in service.  And, 
in actuality, records show he has sustained several 
additional, intercurrent back injuries since service, which 
this treating VA physician apparently was unaware of, so did 
not comment about, or even if aware of, did not account for.

A medical nexus opinion declines in value where, as here, the 
physician offering the opinion fails to discuss relevant 
post-service medical history.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  And although the Board may not ignore 
the opinion of a treating physician, the Board is free to 
discount the probative value of this physician's statement so 
long as the Board provides adequate reasons and bases 
for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
Consider also that there is no "treating physician rule" 
requiring the Board to give additional evidentiary weight to 
the opinion of a physician who treats the veteran.  See, 
e.g., White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem 
v. Brown, 4 Vet. App. 169 (1993).

Although Dr. S.P.C. provided a favorable nexus opinion for 
the veteran's back condition, there is no indication this 
doctor reviewed the veteran's claims file, other than his 
service medical records, including importantly his history of 
several intercurrent injuries to his back since service.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review 
of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran). Dr. S.P.C.'s nexus opinion is not given 
significant weight since he did not comment on the multiple, 
and by all accounts serious, back traumas the veteran has 
sustained since service as a possible causative factor in his 
current back condition.  In this regard, the veteran's claims 
file notes a low back injury in December 1991, which was 
referenced in a December 2004 VA medical report, back 
injuries from two motor vehicle accidents in October 2002 and 
March 2006, as well as a 
work-related back injury (at the railroad) noted in a VA 
outpatient treatment report in March 2003.  Indeed, according 
to the March 2003 treatment report, the work-related injury 
caused his degenerative disc disease and bulging lumbar 
discs.



In comparison, the VA compensation examiners in October 2004 
and September 2006 reviewed the veteran's claims file and 
determined his back condition was unrelated to his military 
service, including to his complaints of and treatment for 
back pain and severe frostbite in service.  The October 2004 
examiner based his opinion on the fact that there is no 
indication of a back injury in service which could lead to 
traumatic arthritis.  This examiner noted that it is unlikely 
the veteran's current spine arthritis is related to severe 
frostbite as it affects extremities (fingers, toes), not 
large joints.  Moreover, the September 2006 examiner found 
that the veteran's service medical records only showed 
generalized back pain, but no injury that could lead to 
traumatic arthritis.  And this doctor opined that, since the 
veteran had several accidents since service - including a 
motor vehicle accident, it is less likely than not his 
current back condition is a result of his military service.  
These opinions provide highly probative evidence against his 
claim, as they were based on a review of the claims file, 
personal evaluation, and supported by sound rationale.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

So despite the fact that these rather recent VA examinations 
confirmed the veteran has a back condition, the currently 
claimed disability, there is no persuasive nexus evidence 
linking this condition to his military service - including, 
in particular, to the complaints and treatment he received 
while in the military.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The 
VA compensation examiners were unable to find such a 
relationship.




In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disorder.  And since the preponderance of the evidence 
is against his claim, there is no reasonable doubt to resolve 
in his favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board must deny his appeal.

Whether the Veteran is Entitled to Service Connection for a 
Bilateral (i.e., Right and Left) Knee Condition

The veteran also claims that his bilateral knee condition is 
due to an injury he sustained while in the military.

The governing statutes and regulations are the same as for 
his back claim.

Unlike his back, however, the veteran's service medical 
records make no reference to any complaints of or treatment 
for a knee injury in service.  A February 1973 service record 
notes he injured his back and legs but does not specify the 
location of the injuries to his legs.  In addition, during 
his February 2008 hearing, he claimed he injured his knees 
when he fell off a truck in November 1973.  However, 
the November 1973 medical report only notes complaints of 
back pain with no reference to any knee injury.  Moreover, 
his separation examination in December 1974 indicated that 
his lower extremities were within normal limits.  Indeed, a 
report of medical history that same month noted he checked 
the box "No" for trick or locked knee.  Hence, his service 
medical records provide evidence against this claim.

A February 2000 VA outpatient treatment record indicates 
complaints of bilateral knee pain that had a gradual onset 
and which the veteran described as constant and dull in the 
posterior knee and around the patellar and tibial lines, left 
more than the right.  Objective findings noted the knees were 
stable, but painful.  The examiner assessed bilateral knee 
pain.  

In January 2001, a VA outpatient treatment record notes 
complaints of bilateral knee pain - right worse than the 
left.  Objective findings indicated bilateral tenderness in 
the knees with pain on motion and swelling, right greater 
than the left.  

A VA outpatient treatment record in February 2001 indicates 
the veteran was referred to the orthopedic clinic after 
complaining of bilateral knee pain.  During the examination, 
he indicated he did not recall any past history of injury to 
his knees, except that for a number of years he worked on the 
railway (post-service), which involved a lot of crawling 
about on his hands and knees.  Objective findings noted no 
swelling and full range of motion, albeit with complaints of 
mild pain at the extreme range of flexion.  His cruciate and 
collateral ligaments were stable and tests for internal 
derangement were negative.  X-rays showed no evidence of 
degenerative joint arthritis and well-preserved joint spaces.  
The impression from the X-rays indicated normal right and 
left knees.  The examiner opined that there was not any gross 
abnormality in the veteran's knees.

The veteran's most recent problem list in August 2006 also 
provides no evidence of a current bilateral knee condition.

Since there is no medical evidence the veteran has a current 
bilateral knee condition, these claims must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim because service connection presupposes a current 
diagnosis of the condition claimed to establish the veteran 
at least has it).

In sum, the evidence does not show a relevant injury during 
service or a current bilateral knee condition attributable to 
military service.  The Board thus concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral knee 
condition.  Accordingly, the benefit-of-the-doubt doctrine 
does not apply, and the Board must deny the appeal.  
38 C.F.R. § 3.102.


ORDER

New and material evidence has been received; the claim for 
service connection for a back condition is reopened and, to 
that extent only, the appeal is granted.

Entitlement to service connection for a back condition is 
denied.  

Entitlement to service connection for a right and left knee 
condition is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


